DETAILED ACTION
Status of Claims
In the response filed July 12, 2022, Applicant amended claims 1, 2, 5, 8, 21, 22, 24, and 26-28. Claims 32, 34, and 36 were canceled, and claims 11-20 are previously canceled. Claims 1-10, 21-31, 33, and 35 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are not persuasive.  First, Applicant asserts that the cited references do not teach or suggest “toggling, by a computing device, between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is associated with a second range from the location and comprises a second beacon identifier” because 1) Shin’s first beacon or second beacon does not transmit a first and second signals via the same device and 2) Shin’s first and second signals are merely sequentially transmitted rather than toggled. Examiner respectfully disagrees.  Using the broadest reasonable interpretation, the function of the claimed limitation is not limited to only one device. In fact, Paragraph [0025] of the Applicant’s Specification discloses “The one or more HCT's 120 can transmit signals to create zones.”   Moreover, the transmission of the signals are not merely sequential.  The transmission is dependent on what effective range the user is located (user enters effective range of a first beacon signal and user enters effective range of a second beacon signal). Second, Applicant asserts that the combination of references does not teach or suggest “causing, by the computing device, based on the response to the first signal and the response to the second signal, output of first content; and causing, by the computing device, based on the second response to the second signal, output of second content.”  Examiner respectfully disagrees.  Figs.4, 4B and Paragraphs [0050] and [0069] of Morton disclose, “once the markers/consumers have exit, the display is reset to present new advertising.”  This shows second content (new advertising) is display upon a user second response (consumer exit). Last, Applicant asserts that there is no motivation to combine the cited references because the Office Action is creating a problem in the primary reference in order to solve a problem in the secondary reference in that Kerr has no need for obtain location of the beacon.   Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kerr discloses managing delivery of marketing content to user wireless device involves transmitting beacon signals to the wireless device to determine a geographic boundary, user attributes, and time while Shin discloses receiving a first beacon signal from a first beacon at a first time; receiving a second beacon signal from a second beacon at a second time. Both references disclose managing of beacon signal transmissions. The rejection is maintained. 


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 21-31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (US 8,738,024 B1) in view of Morton (US 2011/0093339 A1) in further view of Shin et al. (US 2016/0066154 A1).

Regarding claims 1 and 21, Kerr discloses a method, comprising: 
receiving, from a first user device based on toggling the transmission of the first signal and the second signal, a response to the first signal and a response to the second signal (Column 7, lines 42-45: the wireless handset receives RSSI information from each beacon having a sufficient signal strength for the wireless handset to detect the beacon and Column 2, lines 37-38: the calculated signal strength (RSSI) values are associated with at least one geographic boundary),
receiving, from the first user device based on toggling the transmission of the first signal and the second signal, a second response to the second signal (Column 7, lines 42-45: the wireless handset receives RSSI information from each beacon having a sufficient signal strength for the wireless handset to detect the beacon and Column 2, lines 37-38: the calculated signal strength (RSSI) values are associated with at least one geographic boundary); 
Kerr discloses the limitations above. Kerr does not explicitly disclose:
toggling, by a computing device, between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is associated with a second range from the location and comprises a second beacon identifier; 
causing, by the computing device, based on the response to the first signal and the response to the second signal, output of first content;
causing, by the computing device, based on the second response to the second signal, output of second content.
Morton teaches:
causing, by the computing device, based on the response to the first signal and the response to the second signal, output of first content (Fig. 4B: steps 430, 432, 435. and 440; Paragraph [0050]); 
causing, by the computing device, based on the second response to the second signal, output of second content (Fig. 4: steps 480 and 485; Paragraph [0069]: once the markers/consumers have exit, the display is reset to present new advertising).
Shin teaches:
toggling, by a computing device, between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is associated with a second range from the location and comprises a second beacon identifier (Paragraph [0157]: a user carrying the electronic device 601 may enter an effective range of a beacon signal from the first beacon 602a and may then enter an effective range a beacon signal from the second beacon 602b.  Accordingly, the electronic device 601 may sequentially receive the first beacon signal and the second beacon signal at the first time t1 and the second time t2 and [0145]: the beacon information may include at least one of a beacon logic identification (ID), a beacon name, a beacon ID, a beacon type, a tag, a security code, a beacon location, group information, and an owning company).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kerr to disclose causing, by the computing device, based on the response to the first signal and the response to the second signal, output of first content, and causing, by the computing device, based on the second response to the second signal, output of second content as taught by Morton because it would have effectively improved the content distribution to the user wireless device.  Kerr discloses managing delivery of marketing content to user wireless device involves transmitting beacon signals to the wireless device to determine a geographic boundary, user attributes, and time. (Kerr Column 4, lines 1-4). Using the system and method for the service of advertising content to a consumer based on the detection of zone events of Morton would provide plurality of beacons defining zones within a venue to provide the most relevant content. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kerr, in view of Morton, to  disclose toggling, by a computing device, between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is associated with a second range from the location and comprises a second beacon identifier as taught by Shin because it would have effectively improved the tracking the location of the user device.  Kerr, in view of Morton, discloses managing delivery of marketing content to user wireless device involves transmitting beacon signals to the wireless device to determine a geographic boundary, user attributes, and time. (Kerr Column 4, lines 1-4). Using the method for managing beacon, terminal device, server and storage medium of Shin would provide plurality of beacons defining zones within a venue to provide the most accurate location.
 Regarding claims 2 and 22, Kerr discloses wherein the response to the first signal comprises a first identifier associated with the first user device (Column 5, lines 39-41: The wireless handset 102 receives a received signal strength indication (RSSI) from the signal transmitters and 40 communicates the RSSI data to the server 106 via WAN 104).
Regarding claims 3 and 23, Kerr discloses: 
determining a plurality of attributes associated with the first content (Column 9, lines 67 to Column 10, line 2: The server may additionally filter content by location, time range, and or user attributes. For example, in FIG. 6B, the user has entered the search text "Movies."); and 
creating, based on the plurality of attributes and the first identifier associated with the first user device, a profile (Column 9, lines 13-16: The Group Profile layer relies on a user-preference profile so it gathers user-defined input. It enables the user to generate user-defined or user-selected groups and enables the merchant to generate merchant-defined groups, and Column 9, lines 24-25: The location of the wireless handset relative to the merchant premises may be logged. ).
Regarding claims 4 and 29, Kerr discloses determining, based on the created profile, an advertisement to be presented in the first content (Column 10, lines 2-4).
Regarding claims 5 and 24, Kerr discloses:
receiving, from a second user device based on toggling the transmission of the first signal and the second signal a second identifier associated with the second user device (Column 7, lines 42-47: the wireless handset receives RSSI information from each beacon having a sufficient signal strength for the wireless handset to detect the beacon and Column 7, lines 45-47: the wireless handset communicates the RSSI data to the server….An application running on the server estimates the location of the wireless handset based on the comparison of handset RSSI values with each VRP in the VRP group.).
Regarding claim 6, Kerr discloses determining, based on at least one of the first identifier or the second identifier, a price associated with the first content (Column 11, lines: 1-3, 14-17: the system framework enables merchants to change a price tag for a customer based on location of customer wireless devices).
Regarding claims 7 and 25, Kerr discloses:
associating the first identifier with a first profile (Column 9, lines 13-16 and 24-25: see claim 3); 
associating the second identifier with a second profile (Column 9, lines 13-16 and 24-25: see claim 3); and 
determining, based on the first profile and the second profile, a first advertisement to be presented in the first content (Column 10, lines 2-4: see claim 4).
Regarding claim 8, Kerr discloses further comprising: 
receiving, from the second user device based on toggling the transmission of the first signal and the second signal, a third response to the second signal (Column 7, lines 42-45); and 
determining, based on the second profile and the third response to the second signal, a second advertisement to be presented in the second content, wherein the second advertisement is not based on the first profile (Column 10, lines 2-4: advertisement is based on at least one profile of the group profile).
Regarding claims 9 and 30, Kerr discloses determining an advertisement to be placed in the second content, wherein the advertisement is not based on the first profile (Column 10, lines 2-4: advertisement is based on at least one profile of the group profile).
Regarding claim 10, Kerr discloses wherein the second range comprises the first range (Column 2, lines 37-38: the calculated signal strength values are associated with at least one geographic boundary.).
Regarding claim 26, Kerr discloses a method, comprising: 
determining, based on a response to the first signal and a response to the second signal, a first indication that a user device is within the first range (Column 7, lines 42-45: the wireless handset receives RSSI information from each beacon having a sufficient signal strength for the wireless handset to detect the beacon and Column 2, lines 37-38: the calculated signal strength (RSSI) values are associated with at least one geographic boundary),
causing, by the computing device, based on the first indication, output of first content (Column 10, lines 2-6: The server may deliver content corresponding to movie showtimes in a time range following the current time, for example, movies showing in a time range between the current time and two hours after the current time  ); 
Kerr discloses the limitations above. Kerr does not explicitly disclose:
toggling, by a computing device, between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is associated with a second range from the location and comprises a second beacon identifier;
determining, based on a second response to the second signal and no response to the first signal, a second indication that the user device has exited the first range;
causing, by the computing device, based on the second indication, output of second content.
Morton teaches:
determining, based on a second response to the second signal and no response to the first signal, a second indication that the user device has exited the first range (Fig. 4B; Paragraph [0069]);
 causing, by the computing device, based on the second indication, output of second content (Fig. 4: steps 480 and 485; Paragraph [0069]: once the markers/consumers have exit, the display is reset to present new advertising).
Shin teaches:
toggling, by a computing device, between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is associated with a second range from the location and comprises a second beacon identifier (Paragraph [0157]: a user carrying the electronic device 601 may enter an effective range of a beacon signal from the first beacon 602a and may then enter an effective range a beacon signal from the second beacon 602b.  Accordingly, the electronic device 601 may sequentially receive the first beacon signal and the second beacon signal at the first time t1 and the second time t2 and [0145]: the beacon information may include at least one of a beacon logic identification (ID), a beacon name, a beacon ID, a beacon type, a tag, a security code, a beacon location, group information, and an owning company).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kerr to disclose determining, based on a second response to the second signal and no response to the first signal, a second indication that the user device has exited the first range and causing, by the computing device, based on the second indication, output of second content as taught by Morton because it would have effectively improved the content distribution to the user wireless device.  Kerr discloses managing delivery of marketing content to user wireless device involves transmitting beacon signals to the wireless device to determine a geographic boundary, user attributes, and time. (Kerr Column 4, lines 1-4). Using the system and method for the service of advertising content to a consumer based on the detection of zone events of Morton would provide plurality of beacons defining zones within a venue to provide the most relevant content. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kerr, in view of Morton, to disclose toggling, by a computing device, between transmission of a first signal at a first time interval and a second signal at a second time interval, wherein the first signal is associated with a first range from a location and comprises a first beacon identifier, and wherein the second signal is associated with a second range from the location and comprises a second beacon identifier as taught by Shin because it would have effectively improved the tracking the location of the user device.  Kerr, in view of Morton, discloses managing delivery of marketing content to user wireless device involves transmitting beacon signals to the wireless device to determine a geographic boundary, user attributes, and time. (Kerr Column 4, lines 1-4). Using the method for managing beacon, terminal device, server and storage medium of Shin would provide plurality of beacons defining zones within a venue to provide the most accurate location. 
Regarding claim 27, Kerr discloses:
wherein the response to the first signal comprises an identifier associated with the user device (Column 7, lines 42-45).
Regarding claim 28, Kerr discloses: 
determining a plurality of attributes associated with the first content (Column 9, lines 67 to Column 10, line 2: The server may additionally filter content by location, time range, and or user attributes. For example, in FIG. 6B, the user has entered the search text "Movies."); and 
creating, based on the plurality of attributes and the first identifier associated with the user device, a profile (Column 9, lines 13-16: The Group Profile layer relies on a user-preference profile so it gathers user-defined input. It enables the user to generate user-defined or user-selected groups and enables the merchant to generate merchant-defined groups, and Column 9, lines 24-25: The location of the wireless handset relative to the merchant premises may be logged. ).
Regarding claims 31, 33, and 35, Kerr, in view of Morton, does not explicitly disclose:
wherein the first time interval is different from the second time interval.
Shin teaches:
wherein the first time interval is different from the second time interval (Paragraph [0157]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kerr, in view of Morton, to disclose the first time interval is different from the second time interval as taught by Shin because it would have effectively improved the tracking the location of the user device.  Kerr, in view of Morton, discloses managing delivery of marketing content to user wireless device involves transmitting beacon signals to the wireless device to determine a geographic boundary, user attributes, and time. (Kerr Column 4, lines 1-4). Using the method for managing beacon, terminal device, server and storage medium of Shin would provide plurality of beacons defining zones within a venue to provide the most accurate location. 

Conclusion 
                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621